Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
The application has been amended as follows: claims 1-12, 28-33, 35 remain pending in the application and are considered as the followings.
Examiner’s Amendment
A conversation with Matthew Rudd on 07/26/2022 to discuss an examiner’s amendments based on the claim set, filed on 07/15/2022. Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
For Claim 1 has been amended to read:
-- A material removal system, comprising:
a material removal machine comprising a material removal tool;
a drive assembly configured to move the material removal tool towards or away from a sample; and
control circuitry configured to:
determine a threshold based on a tool property of the material removal tool, a sample property of a sample to be worked upon by the material removal tool, or a prior movement mode of the material removal tool, and
move the material removal tool in a first mode when a parameter, or a change in the parameter, is below the threshold, and in a second mode when the parameter, or a change in the parameter, is above the threshold, 
wherein the parameter comprises at least  the position parameter comprising a first distance between the material removal tool and the sample, or a second distance between the material removal tool and a mechanism retaining the sample. –

For Claim 2 has been amended to read:
-- The system of claim 1, wherein the parameter further comprises a power parameter or a thermal parameter, wherein the power parameter comprises a power related to actuation of the material removal tool, the thermal parameter comprises thermal energy produced through actuation of the material removal tool, or the position parameter comprises a position of the material removal tool relative to the sample or a speed of the material removal tool. –
For Claim 7 has been amended to read:
--The system of claim 2, wherein the parameter further comprises the power parameter, and the power parameter comprises a voltage, enthalpy, or electromagnetic field.--
For Claim 9 has been amended to read:
-- A material removal system, comprising:
a material removal machine comprising a material removal tool;
a drive assembly configured to move the material removal machine along or about an axis;
a tool actuator configured to actuate the material removal tool using electric current; 
a tool actuator controller configured to control the tool actuator, the tool actuator controller comprising a sensor configured to measure the electric current; and
control circuitry configured to 
determine a threshold based on a tool property of the material removal tool, the tool property of the material removal tool comprising an actual rotational speed of the material removal tool, a target rotational speed of the material removal tool, a radius of the material removal tool, a diameter of the material removal tool, a thickness of the material removal tool, a weight of the material removal tool, or a mass of the material removal tool, and
move the material removal machine via the drive assembly in a first mode when the electric current, or a change in the electric current, is below [[a]]the threshold, and in a second mode when the electric current, or a change in the electric current, is above the threshold.—

For Claim 12 has been amended to read:
-- The system of claim 9, wherein the control circuitry is further configured to determine the threshold based on 

For Claim 28 has been amended to read:
--The system of claim 12, wherein the control circuitry is further configured to determine the threshold based on 
For Claim 29 has been amended to read:
-- The system of claim 12, wherein the control circuitry is further configured to determine the threshold based on the prior movement mode, the prior movement mode comprising the first mode or the second mode.--
For Claim 33 has been amended to read:
-- The system of claim 2, wherein the parameter further comprises a 

Claim 34 has been cancelled.
For Claim 35 has been amended to read:
-- The system of claim 1, wherein the parameter further comprises a thermal parameter, 
should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation is “a drive assembly configured to move the material removal tool towards  or away from a sample” in claim 1, lines 2-3 that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because first, "assembly" is a generic substitute for “means”; second, the "assembly" is modified by functional language including “configured to move the material removal tool towards  or away from a sample”; and third, the "assembly" is not modified by sufficient structure to perform the recited function because "drive" preceding mechanism describes the function, not the structure of the mechanism.
Similarly, claim 9 “a drive assembly configured to move the material removal tool along or about an axis” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claims above limitations invoke under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 9 have been interpreted to cover the corresponding structure that achieves and performs the claimed function, and or equivalents thereof, see Applicant’s specification, Paras. 40-43 disclosed that the drive assembly is an actuation shaft 206 engaging with a nut 302 for moving the material removal machine 300.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter

Claims 1-12, 28-33, 35 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claims 1, 9 are free of the prior art because the prior art does not teach or suggest a removal material system (see Applicant’s specification “saw, grinder, or polisher system”) including a material removal tool (saw, grinder, or polisher), a drive assembly for moving the tool toward or away a sample or along an axis, a controller is configured to determine a threshold based on a tool property of the material tool, wherein the property  includes an actual rotation speed of the material tool, a target rotational speed, a thickness…as set forth in claim 9 or  the controller is configured to determine a threshold based on a tool property of the material tool and move the material tool in first to second mode when a parameter changed above or below the threshold, wherein the parameter includes a position parameter having a first distance between the material removal tool and the sample or a second distance a mechanical retaining sample (table) as set forth in claim 1, with many other limitations as set forth in claims 1, 9. 
The closet reference (US 20160273708) teaches a controller configured to determine a threshold based on a saw for a saw system (Paras. 67-69), but this  reference fails to discuss where the threshold based on an actual rotation speed of the material tool, a target rotational speed, a thickness…, or a position parameter including having a first distance between the material removal tool and the sample or a second distance a mechanical retaining sample (table) as required in claims 1 and 9. 
Thus, none of art of record  and the closet reference by themselves or in combination with the other prior art cited teach or suggest the claimed invention set forth in claims 1, 9. 
Thus, Claims 2-8, 10-12, 28-33, 35 are considered to contain allowable subject matter due to their dependency on claims 1 and 9. Thus, claims 1-12, 28-33, 35 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        7/25/2022